Exhibit 10.2

 

EXECUTION VERSION

 

LEASE

 

 

by and between

 

 

BMR-Trade Centre Avenue LLC,

a Delaware limited liability company

 

 

and

 

 

Array BioPharma Inc.,

a Delaware corporation


--------------------------------------------------------------------------------


LEASE

THIS LEASE (this “Lease”) is entered into as of this 9th day of August, 2006, by
and between BMR-Trade Centre Avenue LLC, a Delaware limited liability company
(“Landlord”), and Array BioPharma Inc., a Delaware corporation (“Tenant”).

RECITALS

WHEREAS, Landlord owns certain real property (the “Property”) and the building
improvements thereon located at 2600 and 2620 Trade Centre Avenue, Longmont,
Colorado, including the buildings located thereon (the “Building”) in which the
Premises (as defined below) are located; and

WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, the Premises (as defined below) pursuant to the terms and conditions
of this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.             Lease of Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises, as shown on Exhibit A attached
hereto.  The Property and all landscaping, parking facilities and other
improvements and appurtenances related thereto, including, without limitation,
the Building, are hereinafter collectively referred to as the “Premises.”

2.             Basic Lease Provisions. For convenience of the parties, certain
basic provisions of this Lease are set forth herein. The provisions set forth
herein are subject to the remaining terms and conditions of this Lease and are
to be interpreted in light of such remaining terms and conditions.

2.1.          This Lease shall take effect upon the date of execution and
delivery hereof by all parties hereto and, except as specifically otherwise
provided within this Lease, each of the provisions hereof shall be binding upon
and inure to the benefit of Landlord and Tenant from the date of execution and
delivery hereof by all parties hereto.

2.2.          Rentable Area of the Premises:  78,023 sq. ft., subject to
adjustment pursuant to the terms hereof

2.3.          Initial Monthly Rental Installments of Basic Annual Rent:  78,023
s.f. x $27.79 per s.f. / 12 = $180,688.26, subject to adjustment pursuant to the
terms hereof

2.4.          Initial Basic Annual Rent: 78,023 s.f. x $27.79 per s.f. =
$2,168,259.17, subject to adjustment pursuant to the terms hereof

2.5.          Term Commencement Date:  August 9, 2006

2.6.          Term Expiration Date:  August 9, 2016

2.7.          Security Deposit: $2,168,259.17

2.8.          Permitted Use:  General office and laboratory use in conformity
with Applicable Laws (as defined below)

2.9.          Address for Rent Payment: BMR-Trade Centre Avenue LLC, 17190
Bernardo Center Drive, Suite 222, San Diego, California 92128, Attn: Karen
Sztraicher.

2.10.        Address for Notices to Landlord: BMR-Trade Centre Avenue LLC, c/o
BioMed Realty, L.P., 17190 Bernardo Center Drive, Suite 222, San Diego,
California 92128, Attn: General Counsel/Finance Department.

1


--------------------------------------------------------------------------------




2.11.        Address for Notices to Tenant: Array BioPharma Inc., 3200 Walnut
Street, Boulder Colorado 80301, Attn: John Moore.

2.12.        The following Exhibits are attached hereto and incorporated herein
by reference:

Exhibit A

Premises

Exhibit B

Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit C

Tenant’s Personal Property

Exhibit D

Rules and Regulations

Exhibit E

Form of Estoppel Certificate

Exhibit F

Nonfunctional Equipment

 

3.             Term.

3.1.          This Lease shall take effect upon the date of execution and
delivery hereof by all parties hereto and, except as specifically otherwise
provided within this Lease, each of the provisions hereof shall be binding upon
and inure to the benefit of Landlord and Tenant from the date of execution and
delivery hereof by all parties hereto.

3.2.          The actual term of this Lease (the “Term”) shall be that period
from the Term Commencement Date through the Term Expiration Date, subject to
earlier termination of this Lease as provided herein.

4.             Tenant Improvements.

4.1           Prior to entering upon the Premises, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the provisions of Section 20 are in effect, and such entry shall be
subject to all the terms and conditions of this Lease other than the payment of
Basic Annual Rent or Additional Rent (as defined below).

4.2           Tenant hereby acknowledges that Tenant knows the condition of the
Premises and agrees to accept the same in “as is” condition.  It is understood
and agreed that Landlord is not obligated to install any equipment, or make any
repairs, improvements or alterations to the Premises.  Tenant shall have the
right to make appropriate repairs and improvements to the Premises in accordance
with the terms and conditions of Section 17 hereof (“Tenant Improvements”).
Tenant shall be responsible for performing and completing the Tenant
Improvements.  Upon the Term Commencement Date, Landlord shall pay to Tenant a
tenant improvement allowance (“Tenant Improvement Allowance”) in the amount of
$300,000 to cover the reasonable cost of constructing Tenant’s Tenant
Improvements to the Premises and related fees and expenses, including, but not
limited to, labor, materials, space planning, construction documents, permits,
fees, construction management, etc, as such costs may be demonstrated by Tenant
to the reasonable satisfaction of Landlord.  All improvements shall be subject
to the requirements of the Lease with respect to alternations and to building
standards for finishes and materials.  Any direct or indirect Tenant Improvement
costs that exceed the Tenant Improvement Allowance shall be paid by Tenant. 
Tenant shall pay to Landlord as Additional Rent the Tenant Improvement
Allowance, together with interest thereon at the rate of ten and one-half
percent (10.5%) per annum, which amount shall be amortized over the original
Term of the Lease and shall be due and payable in equal monthly installments of
Four Thousand Twelve and 94/100 Dollars ($4,012.94) per month when Basic Monthly
Rent is due and payable under the Lease

4.3           Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid process.

5.             Rent.

5.1.          Tenant shall pay to Landlord as Basic Annual Rent for the
Premises, commencing on the Term Commencement Date, the sum set forth in Section
2.4, subject to the rental adjustments provided in Section 6 hereof. Basic
Annual Rent shall be paid in equal monthly installments as set forth in Section
2.3 (“Basic Monthly Rent”), subject to the rental adjustments provided in
Section 6 hereof, each in advance on the first day of each and every calendar
month during the Term.

2


--------------------------------------------------------------------------------




5.2.          In addition to Basic Annual Rent, Tenant shall pay to Landlord as
additional rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) amounts related to Insurance Costs and Taxes (each as defined below) and (b)
any other amounts that Tenant assumes or agrees to pay under the provisions of
this Lease that are owed to Landlord, including, without limitation, any and all
other sums that may become due by reason of any default of Tenant or failure on
Tenant’s part to comply with the agreements, terms, covenants and conditions of
this Lease to be performed by Tenant, after notice and the lapse of any
applicable cure periods.

5.3.          Basic Annual Rent and Additional Rent shall together be
denominated “Rent.” Rent shall be paid to Landlord, without abatement, deduction
or offset, in lawful money of the United States of America at the office of
Landlord as set forth in Section 2.9 or to such other person in the United
States or at such other place as Landlord may from time designate in writing. 
In the event the Term commences or ends on a day other than the first day of a
calendar month, then the Rent for such fraction of a month shall be prorated for
such period on the basis of a thirty (30) day month and shall be paid at the
then-current rate for such fractional month.

6.             Rent Adjustments. The Basic Annual Rent shall be subject to an
annual upward adjustment of two percent (2%) of the then-current Basic Annual
Rent.  The first such adjustment shall become effective commencing August 1,
2007, and subsequent adjustments shall become effective on every successive
August 1 for so long as this Lease continues in effect.

7.             Taxes.

7.1.          Commencing with the Term Commencement Date and continuing for each
calendar year or, at Landlord’s option, tax year (each such “tax year” being a
period of twelve (12) consecutive calendar months for which the applicable
taxing authority levies or assesses Taxes), for the balance of the Term, Tenant
shall pay to Landlord the amount of all Taxes levied and assessed for any such
year upon the Premises during the Term.  “Taxes” shall mean all government
impositions including, without limitation, property tax costs consisting of real
and personal property taxes and assessments (including amounts due under any
improvement bond upon the Premises or any portion thereof, including the parcel
or parcels of real property upon which the Building is located or assessments
levied in lieu thereof) imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”) on the Premises or improvements thereon, any tax on or measured by
gross rentals received from the rental of space in the Building, or tax based on
the square footage of the Premises or the Building as well as any parking
charges, utilities surcharges, or any other costs levied, assessed or imposed
by, or at the direction of, or resulting from statutes or regulations, or
interpretations thereof, promulgated by any Governmental Authority in connection
with the use or occupancy of the Premises or the parking facilities serving the
Premises; any tax on this transaction or this Lease; provided, however, that
“Taxes” shall in no event include any franchise or income tax or any tax based
on net rentals received from the rental of space in the Building.  Any amount
paid by Tenant for any partial year of the Term shall be prorated on the basis
of the number of days of such partial year.  Payment shall be made in the
following manner: Tenant shall pay to Landlord the amounts owed under this
Section 7 within thirty (30) days after Landlord gives notice to Tenant of the
amount of such Taxes payable by Tenant (or not less than twenty (20) days prior
to delinquency, whichever is later).  Landlord also shall provide Tenant with a
copy of the applicable tax bill or tax statement from the relevant taxing
authority. Notwithstanding the foregoing, if Applicable Laws allow any such
Taxes to be paid in installments, then Tenant may make such payments to Landlord
in installments, provided that each such installment shall be payable to
Landlord not less than twenty (20) days prior to the date upon which payment of
the applicable installment to the taxing authority becomes delinquent. In
addition to any other amounts due from Tenant to Landlord, if Tenant fails to
pay Taxes to Landlord as herein required, Tenant shall pay to Landlord the
amount of any interest, penalties or late charges imposed for late payment. 
“Applicable Laws” means all laws, codes, ordinances, rules and regulations of
Governmental Authorities having jurisdiction over the Premises or any portion
thereof, or over Landlord or Tenant.

(a)           If the Premises are separately assessed, Tenant shall have the
right, by appropriate proceedings, to protest or contest in good faith any
assessment or reassessment of Taxes, any special assessment, or the validity of
any Taxes or of any change in assessment or tax rate; provided, however, that
prior to any such challenge Tenant must either (a) pay the Taxes alleged to be
due in their entirety and seek a refund from the appropriate authority or (b)
post a

3


--------------------------------------------------------------------------------




bond in an amount sufficient to ensure full payment of the Taxes, including any
potential interest, late charges and penalties.  Upon a final determination with
respect to any such contest or protest, Tenant shall promptly pay to the
appropriate Governmental Authority all sums found to be due with respect
thereto. In any such protest or contest, Tenant may act in its own name, and at
the request of Tenant, Landlord shall cooperate with Tenant in any way Tenant
may reasonably require in connection with such contest or protest, including
signing such documents as Tenant reasonably shall request, provided that such
cooperation shall be at no expense to Landlord and shall not require Landlord to
attend any appeal or other hearing.  Any such contest or protest shall be at
Tenant’s sole expense, and if any penalties, interest or late charges become
payable with respect to the Taxes as a result of such contest or protest, Tenant
shall pay the same.

(b)           If Tenant obtains a refund as the result of Tenant’s protest or
contest, and subject to Tenant’s obligation to pay Landlord’s costs (if any)
associated therewith, Tenant shall be entitled to such refund to the extent it
relates to the Premises during the Term.

7.2.          Tenant shall be solely responsible for the payment of any and all
taxes levied upon personal property and trade fixtures located upon the
Premises, and shall pay the same at least ten (10) days prior to delinquency.

7.3.          If, at any time during the Term under the laws of any Governmental
Authority, a tax or excise on rent or any other tax howsoever described is
levied or assessed by any such political body against Landlord on account of
rentals payable to Landlord hereunder, such tax or excise shall be considered
“Taxes” for the purposes of this Section 7, although any amount assessed against
Landlord as state or federal income tax shall not be deemed “Taxes.”

7.4.          To the extent Landlord is required by a lender, Tenant shall
timely pay all tax and insurance impound payments due on the Premises.

8.             Rentable Area.

8.1.          The term “Rentable Area” as set forth in Section 2, and as may
otherwise be referenced within this Lease.

8.2.          The “Rentable Area” of the Building is generally determined by
making separate calculations of Rentable Area applicable to each floor within
the Building and totaling the Rentable Area of all floors within the Building.
The Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls.  The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

9.             Security Deposit.

9.1.          Tenant has deposited with Landlord the sum set forth in Section
2.7 (payable in cash or, in the form of a letter of credit reasonably acceptable
to Landlord) (the “Security Deposit”), which Security Deposit shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the period commencing on the Commencement Date and ending upon the expiration or
termination of this Lease.  If Tenant defaults with respect to any provision of
this Lease, including, but not limited to, any provision relating to the payment
of Rent, then Landlord may (but shall not be required to) use, apply or retain
all or any part of the Security Deposit for the payment of any Rent or any other
sum in default, or to compensate Landlord for any other loss or damage that
Landlord may suffer by reason of Tenant’s default.  If any portion of the
Security Deposit is so used or applied, then Tenant shall, within ten (10) days
following demand therefor, deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount, or replenish the letter of
credit to the amount required hereunder, and Tenant’s failure to do so shall be
a material breach of this Lease. Landlord shall not be required to keep this
Security Deposit separate from its general fund, and Tenant shall not be
entitled to interest on the Security Deposit.

9.2.          In lieu of depositing cash as the Security Deposit, Tenant shall
have the right to deliver to Landlord an unconditional, irrevocable, standby
letter of credit in the amount of the

4


--------------------------------------------------------------------------------




cash Security Deposit otherwise required hereunder, which letter of credit shall
(i) be in a form reasonably acceptable to Landlord, (ii) be issued by a
financial institution selected by Tenant and reasonably acceptable to Landlord,
(iii) be for the benefit of Landlord, but shall be transferable at Tenant’s sole
cost and expense by Landlord to any subsequent purchaser or encumbrancer of the
Building, and (iv) be payable by draft sight in a location reasonably acceptable
to Landlord upon presentation of a certification signed by an officer of
Landlord which states that an event of Default has occurred under this Lease,
and (v) be payable in the event such letter of credit is not renewed on or
before the date which is thirty (30) days prior to its expiration.  Any amounts
of cash drawn on a letter of credit Security Deposit will thereafter be treated
as a cash Security Deposit hereunder; provided that Tenant shall be permitted to
restore the original balance of the letter of credit and have the corresponding
cash Security Deposit returned to Tenant.

9.3.          In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.

9.4.          Landlord may deliver to any purchaser of Landlord’s interest in
the Premises the funds deposited hereunder by Tenant, and thereupon Landlord
shall be discharged from any further liability with respect to such deposit. 
This provision shall also apply to any subsequent transfers.

9.5.          If Tenant shall fully and faithfully perform every provision of
this Lease to be performed by it, then the Security Deposit, or any balance
thereof, shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.

10.           Use.

10.1.        Tenant shall use the Premises for the purpose set forth in Section
2.8, and shall not use the Premises, or permit or suffer the Premises to be
used, for any other purpose without Landlord’s prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.

10.2.        Tenant shall not use or occupy the Premises in violation of
Applicable Laws; zoning ordinances; or the certificate of occupancy issued for
the Building, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above. 
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof.

10.3.        Tenant shall not knowingly do or permit to be done anything that
will invalidate or increase the cost of any fire, environmental, extended
coverage or any other insurance policy covering the Premises, and shall comply
with all rules, orders, regulations and requirements of the insurers of the
Premises, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Section.

10.4.        No awnings or other projections shall be attached to any outside
wall of the Building.

10.5.        No additional sign, advertisement or notice shall be exhibited,
painted or affixed by Tenant on any part of the exterior of the Building or on
the Property without Landlord’s prior written consent, which will not be
unreasonably withheld.  By executing this Lease, Landlord hereby approves the
signage currently existing on the Premises.

10.6.        Tenant shall not use or allow the Premises to be used for unlawful
purposes, nor shall Tenant knowingly cause, maintain or permit any nuisance or
waste in, on or about the Premises.

10.7.        Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the

5


--------------------------------------------------------------------------------




compliance of the Premises with the Americans with Disabilities Act, 42 U.S.C. §
12101, et seq. (together with regulations promulgated pursuant thereto, the
“ADA”), and Tenant shall indemnify, defend and hold harmless Landlord from and
against any loss, cost, liability or expense (including reasonable attorneys’
fees and disbursements) arising out of any failure of the Premises to comply
with the ADA.  The provisions of this Section 10.7 shall survive the expiration
or earlier termination of this Lease.

11.           Brokers.

11.1.        Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease and
that it knows of no real estate broker or agent that is or might be entitled to
a commission in connection with this Lease.

11.2.        Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

11.3.        Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease.  Landlord is executing this Lease in reliance upon
Tenant’s representations and warranties contained within Sections 11.1 and 11.2.

12.           Holding Over.

12.1.        If, with Landlord’s prior written consent, Tenant holds possession
of all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) the Basic Annual Rent in
accordance with Section 5, as adjusted in accordance with Section 6, and (b) any
amounts for which Tenant would otherwise be liable under this Lease if the Lease
were still in effect, including, without limitation, payments for Taxes and
insurance.  Any such month-to-month tenancy shall be subject to every other
term, covenant and agreement contained herein.

12.2.        Notwithstanding the foregoing, if Tenant remains in possession of
the Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the Basic Monthly
Rent shall be equal to one hundred fifty percent (150%) of the Rent in effect
during the last thirty (30) days of the Term.

12.3.        Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.

12.4.        The foregoing provisions of this Section 12 are in addition to and
do not affect Landlord’s right of reentry or any other rights of Landlord
hereunder or as otherwise provided by Applicable Laws.

13.           Property Management Fee.  Tenant shall pay to Landlord on the
first day of each calendar month of the Term, as Additional Rent, the “Property
Management Fee,” which shall equal $1,355.00 per month.

14.           Condition of Premises.  Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the Premises, or with respect to the suitability of the
Premises for the conduct of Tenant’s business.  Tenant’s taking of possession of
the Premises shall, except as otherwise agreed to in writing by Landlord and
Tenant, conclusively establish that Tenant accepts the Premises “as is.”

15.           Utilities and Services.

15.1.        Tenant shall, at its sole cost and expense, promptly and properly
observe and comply with (including in the making by Tenant of any alterations to
the Premises) all present and future orders, regulations, directions, rules,
laws, ordinances, and requirements of all

6


--------------------------------------------------------------------------------




Governmental Authorities arising from the use or occupancy of, or applicable to,
the Premises or any portion thereof.

15.2.        Within sixty (60) days after the Term Commencement Date, and within
sixty (60) days after the beginning of each calendar year during the Term,
Landlord shall give Tenant a written estimate for such calendar year of
insurance provided by Landlord (“Insurance Costs”). Tenant shall pay such
estimated amount to Landlord in advance in equal monthly installments. Within
ninety (90) days after the end of each calendar year, Landlord shall furnish to
Tenant a statement showing in reasonable detail the costs incurred by Landlord
for the operation and maintenance of the Premises during such year (the “Annual
Statement”), and Tenant shall pay to Landlord the costs incurred in excess of
the payments previously made by Tenant within ten (10) days of receipt of the
Annual Statement.  In the event that the payments previously made by Tenant for
the operation and maintenance of the Premises exceed Tenant’s obligation, such
excess amount shall be credited by Landlord to the Rent or other charges next
due and owing, provided that, if the Term has expired, Landlord shall remit such
excess amount to Tenant.

15.3.        Tenant shall make all arrangements for and pay for all water,
sewer, gas, heat, light, power, telephone service and any other service or
utility Tenant required at the Premises. Landlord shall not be liable for, nor
shall any eviction of Tenant result from, the failure to furnish any utility or
service, whether or not such failure is caused by accident; breakage; repair;
strike, lockout or other labor disturbance or labor dispute of any character;
governmental regulation, moratorium or other governmental action (collectively,
“Force Majeure”).  In the event of such failure, Tenant shall not be entitled to
termination of this Lease, any abatement or reduction of Rent, or relief from
the operation of any covenant or agreement of this Lease. Tenant shall pay for,
prior to delinquency of payment therefor, any utilities and services that may be
furnished to the Premises during or, if Tenant occupies the Premises after the
expiration or earlier termination of the Term, after the Term.

16.           Alterations.

16.1.        Tenant shall make no alterations, additions or improvements in or
to the Premises that cost in excess of $100,000 without Landlord’s prior written
approval, which approval Landlord shall not unreasonably withhold; provided,
however, that in the event any proposed alteration, addition or improvement
affects (a) any structural portions of the Building, including exterior walls,
roof, foundation or core of the Building, (b) the exterior of the Building or
(c) any Building systems, including elevator, plumbing, air conditioning,
heating, electrical, security, life safety and power, then Landlord may withhold
its approval with respect thereto in its sole and absolute discretion. In
seeking Landlord’s approval, Tenant shall provide Landlord, at least fourteen
(14) days in advance of any proposed construction, with plans, specifications,
bid proposals, work contracts, requests for laydown areas and such other
information concerning the nature and cost of the alterations as Landlord may
reasonably request.

16.2.        Tenant shall not construct or permit to be constructed partitions
or other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building, or interfere with the moving
of Landlord’s equipment to or from the enclosures containing such installations
or facilities.

16.3.        Tenant shall accomplish any work performed on the Premises in such
a manner as to permit any fire sprinkler system and fire water supply lines to
remain fully operable at all times.

16.4.        Tenant covenants and agrees that all work done by Tenant or
Tenant’s contractors shall be performed in full compliance with Applicable
Laws.  Tenant shall provide Landlord with complete “as-built” drawing print sets
and electronic CADD files on disc showing any changes in the Premises for which
Landlord’s approval is required pursuant to Section 16.1.

16.5.        Before commencing any work for which Landlord’s approval is
required pursuant to Section 16.1, Tenant shall give Landlord at least fourteen
(14) days’ prior written notice of the proposed commencement of such work and
shall, if required by Landlord, secure, at Tenant’s own cost and expense, a
completion and lien indemnity bond satisfactory to Landlord for said work.

7


--------------------------------------------------------------------------------




16.6.        All alterations, attached equipment, fixtures, additions and
improvements, subject to Section 17.6, attached to or built into the Premises,
made by either of the Parties, including, without limitation, all flooring and
wall coverings, built-in cabinet work and paneling, sinks and related plumbing
fixtures, exterior venting fume hoods and walk-in freezers and refrigerators,
ductwork, conduits, electrical panels and circuits, shall, unless, prior to such
construction or installation, Landlord elects otherwise, become the property of
Landlord upon the expiration or earlier termination of the Term, and shall
remain upon and be surrendered with the Premises as a part thereof.

16.7.        Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises.  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant.

16.8.        Except as to those items listed on Exhibit C attached hereto, all
fixtures (except for Tenant’s trade fixtures), built-in furniture and cabinets
installed in and upon the Premises shall be and remain the property of Landlord
and shall not be moved by Tenant at any time during the Term.  If Tenant shall
fail to remove any of its effects from the Premises prior to termination of this
Lease, then Landlord may, at its option, remove the same in any manner that
Landlord shall choose and store said effects without liability to Tenant for
loss thereof or damage thereto, and Tenant shall pay Landlord, upon demand, any
costs and expenses incurred due to such removal and storage or Landlord may, at
its sole option and without notice to Tenant, sell such property or any portion
thereof at private sale and without legal process for such price as Landlord may
obtain and apply the proceeds of such sale against any (a) amounts due by Tenant
to Landlord under this Lease and (b) any expenses incident to the removal,
storage and sale of said personal property.

16.9.        Notwithstanding any other provision of this Section 16 to the
contrary, in no event shall Tenant remove any improvement from the Premises as
to which Landlord contributed payment without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion.

16.10.      Tenant shall reimburse Landlord for any extra expenses incurred by
Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of delays caused by such work, or by reason of inadequate clean-up.

16.11.      After final completion of the Tenant Improvements (or any other
alterations, improvement or additions performed by Tenant with respect to the
Premises) for which Landlord approval is required pursuant to Section 16.1,
Tenant shall submit to Landlord documentation showing the amounts expended by
Tenant with respect to such Tenant Improvements (or any other alterations,
improvement or additions performed by Tenant with respect to the Premises).

17.           Repairs and Maintenance.

17.1.        Tenant, at its sole cost and expense, shall maintain and keep the
Premises, all improvements thereon, and all appurtenances thereto, including but
not limited to sidewalks, parking areas, curbs, roads, driveways, lighting
standards, landscaping, sewers, water, gas and electrical distribution systems
and facilities, drainage facilities, and all signs, both illuminated and
non-illuminated that are now or hereafter on the Premises, in good condition and
in a manner consistent with the Permitted Use. Tenant shall make all repairs,
replacements and improvements, including, without limitation, all structural,
roof, HVAC, plumbing and electrical repairs, replacements and improvements
required, and shall keep the same free and clear from all rubbish and debris.
All repairs made by Tenant shall be at least equal in quality to the original
work, and shall be made only by a licensed bondable contractor.  Tenant shall
not take or omit to take any action, the taking or omission of which shall cause
waste, damage or injury to the Premises.  Tenant shall indemnify, defend (by
legal counsel acceptable to Landlord) and hold harmless Landlord from and
against any and all Claims (as defined below) arising out of the failure of
Tenant or Tenant’s Agents to perform the covenants contained in this paragraph.
“Tenant’s Agents” shall be defined to include Tenant’s officers, employees,
agents, contractors, invitees, customers and subcontractors.

17.2.        Tenant shall maintain the lines designating the parking spaces in
good condition and paint the same as often as may be necessary, so that they are
easily discernable at all times; resurface the parking areas as necessary to
maintain them in good condition; paint any exterior

8


--------------------------------------------------------------------------------




portions of the Building as necessary to maintain them in good condition;
maintain the roof and landscaping in good condition; maintain sightly screens,
barricades or enclosures around any waste or storage areas; and take all
reasonable precautions to insure that the drainage facilities of the roof are
not clogged and are in good and operable condition at all times.

17.3.        There shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Premises, or in or to improvements, fixtures, equipment and personal property
therein; provided that Landlord shall not unreasonably interfere with Tenant’s
use or quiet enjoyment of the Premises.

17.4.        Except as provided in Section 21 (Damage or Destruction), during
the Term, Landlord shall not be required to maintain or make any repairs or
replacements of any nature or description whatsoever to the Premises.  Tenant
hereby expressly waives the right to make repairs at the expense of Landlord as
provided for in any Applicable Laws in effect at the time of execution of this
Lease, or in any other Applicable Laws that may hereafter be enacted, and waives
its rights under Applicable Laws relating to a landlord’s duty to maintain its
premises in a tenantable condition. Notwithstanding the foregoing, if Tenant
shall fail, after reasonable notice, to maintain or to commence and thereafter
to proceed with diligence to make any repair required of it pursuant to the
terms of this Lease, Landlord, without being under any obligation to do so and
without thereby waiving such default by Tenant, may so maintain or make such
repair and may charge Tenant for the costs thereof.  Any expense reasonably
incurred by Landlord in connection with the making of such repairs may be billed
by Landlord to Tenant monthly or, at Landlord’s option, immediately, and shall
be due and payable within ten (10) days after such billing or, at Landlord’s
option, may be deducted from the Security Deposit.

17.5.        Landlord and Landlord’s agents shall have the right to enter upon
the Premises or any portion thereof for the purposes of performing any repairs
or maintenance Landlord is permitted to make pursuant to this Lease, and of
ascertaining the condition of the Premises or whether Tenant is observing and
performing Tenant’s obligations hereunder, all without unreasonable interference
from Tenant or Tenant’s Agents.  Except for emergency maintenance or repairs,
the right of entry contained in this paragraph shall be exercisable at
reasonable times, at reasonable hours and on reasonable notice.

17.6.        Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good of a condition as when
received, ordinary wear and tear excepted. The parties acknowledge the
nonfunctional status of certain equipment listed on Exhibit F attached hereto
(the “Nonfunctional Equipment”). Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises or any part thereof.

17.7.        This Section 17 relates to repairs and maintenance arising in the
ordinary course of operation of the Premises and any related facilities.  In the
event of fire, earthquake, flood, vandalism, war or similar cause of damage or
destruction, Section 21 shall apply in lieu of this Section 17.

18.           Liens.

18.1.        Subject to the immediately succeeding sentence, Tenant shall keep
the Premises free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant. Tenant further covenants and agrees
that any mechanic’s lien filed against the Premises for work claimed to have
been done for Tenant, or materials claimed to have been furnished to Tenant,
shall be discharged or bonded by Tenant within ten (10) days after Tenant is
given notice thereof, at Tenant’s sole cost and expense.

18.2.        Should Tenant fail to discharge or bond against any lien of the
nature described in Section 18.1, Landlord may, at Landlord’s election, pay such
claim or post a bond or otherwise provide security to eliminate the lien as a
claim against title, and Tenant shall immediately reimburse Landlord for the
costs thereof as Additional Rent.

18.3.        In the event that Tenant leases or finances the acquisition of
office equipment, furnishings or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code financing statement executed by Tenant shall, upon
its face or by exhibit thereto, indicate that such financing

9


--------------------------------------------------------------------------------




statement is applicable only to removable personal property of Tenant located
within the Premises.  In no event shall the address of the Premises be furnished
on a financing statement without qualifying language as to applicability of the
lien only to removable personal property located in an identified suite leased
by Tenant.  Should any holder of a financing statement executed by Tenant record
or place of record a financing statement that appears to constitute a lien
against any interest of Landlord or against equipment that may be located other
than within an identified suite leased by Tenant, Tenant shall, within ten (10)
days after filing such financing statement, cause (a) a copy of the lender
security agreement or other documents to which the financing statement pertains
to be furnished to Landlord to facilitate Landlord’s ability to demonstrate that
the lien of such financing statement is not applicable to Landlord’s interest
and (b) Tenant’s lender to amend such financing statement and any other
documents of record to clarify that any liens imposed thereby are not applicable
to any interest of Landlord in the Premises.

19.           Indemnification and Exculpation.

19.1.        Tenant agrees to indemnify, defend and save  Landlord harmless from
and against any and all demands, claims, liabilities, losses, costs, expenses,
actions, causes of action, damages or judgments, and all reasonable expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred in investigating or resisting the same (collectively,
“Claims”) arising from injury or death to any person or injury to any property
occurring within or about the Premises arising directly or indirectly out of
Tenant’s or Tenant’s employees’, agents’ or guests’ use or occupancy of the
Premises or a breach or default by Tenant in the performance of any of its
obligations hereunder, except to the extent caused by Landlord’s willful
misconduct or gross negligence.

19.2.        Notwithstanding any provision of Section 19.1 to the contrary,
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research, including, without
limitation, loss of records kept by Tenant within the Premises and damage or
losses caused by fire, electrical malfunction, gas explosion or water damage of
any type (including, without limitation, broken water lines, malfunctioning fire
sprinkler systems, roof leaks or stoppages of lines), unless any such loss is
due to Landlord’s willful disregard of written notice by Tenant of need for a
repair that Landlord is responsible to make for an unreasonable period of time,
or Landlord’s willful misconduct or gross negligence.  Tenant further waives any
claim for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property as described in this Section 19.2.

19.3.        Landlord shall not be liable for any damages arising from any act,
omission or neglect of any third party in connection with the Premises.

19.4.        Tenant acknowledges that security devices and services, if any,
while intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. 
If Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

19.5.        The provisions of this Section 19 shall survive the expiration or
earlier termination of this Lease.

20.           Insurance; Waiver of Subrogation.

20.1.        Landlord shall maintain insurance for the Property and the Building
in amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns). Landlord, subject to availability
thereof, shall further insure, if Landlord deems it appropriate, coverage
against flood, environmental hazard, earthquake, loss or failure of building
equipment, rental loss during the period of repairs or rebuilding, workmen’s
compensation insurance and fidelity bonds for employees employed to perform
services.  Notwithstanding the foregoing, Landlord may, but shall not be deemed
required to, provide insurance for any improvements installed by Tenant or that
are in addition to the standard improvements customarily furnished by Landlord,
but only to the extent such are made a part of or are affixed to the Building.

10


--------------------------------------------------------------------------------




20.2.        In addition, Landlord shall carry public liability insurance with a
single limit of not less than One Million Dollars ($1,000,000) for death or
bodily injury, or property damage with respect to the Property.

20.3.        Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Term Commencement Date or the date of occupancy,
whichever occurs first, and continuing throughout the Term (and occupancy by
Tenant, if any, after termination of this Lease) comprehensive public liability
insurance with limits of not less than Two Million Dollars ($2,000,000) per
occurrence for death or bodily injury and not less than One Million Dollars
($1,000,000) for property damage with respect to the Premises.

20.4.        The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc., and their respective officers, employees, agents, general partners,
members and Lenders (“Landlord Parties”) as additional insureds. Said insurance
shall be with companies having a rating of not less than policyholder rating of
A and financial category rating of at least Class XII in “Best’s Insurance
Guide.” Tenant shall obtain for Landlord from the insurance companies or cause
the insurance companies to furnish certificates of coverage to Landlord.  No
such policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days’ prior written notice
to Landlord from the insurer.  All such policies shall be written as primary
policies, not contributing with and not in excess of the coverage that Landlord
may carry. Tenant’s policy may be a “blanket policy” that specifically provides
that the amount of insurance shall not be prejudiced by other losses covered by
the policy.  Tenant shall, at least twenty (20) days prior to the expiration of
such policies, furnish Landlord with renewals or binders. Tenant agrees that if
Tenant does not take out and maintain such insurance, Landlord may (but shall
not be required to) procure said insurance on Tenant’s behalf and at its cost to
be paid by Tenant as Additional Rent.

20.5.        Tenant assumes the risk of damage to any fixtures, goods,
inventory, merchandise, equipment and leasehold improvements, and Landlord shall
not be liable for injury to Tenant’s business or any loss of income therefrom,
relative to such damage, except to the extent caused by Landlord’s gross
negligence or intentional misconduct. Tenant shall, at Tenant’s sole cost and
expense, carry such insurance as Tenant desires for Tenant’s protection with
respect to personal property of Tenant or business interruption.

20.6.        In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Premises or any portion thereof, (b) the landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Building is located if
the interest of Landlord is or shall become that of a tenant under a ground
lease rather than that of a fee owner, and (c) any management company retained
by Landlord to manage the Premises.

20.7.        Landlord and Tenant each hereby waive any and all rights of
recovery against the other or against the officers, directors, employees, agents
and representatives of the other on account of loss or damage occasioned by such
waiving party or its property or the property of others under such waiving
party’s control, in each case to the extent that such loss or damage is insured
against under any fire and extended coverage insurance policy that either
Landlord or Tenant may have in force at the time of such loss or damage.  Such
waivers shall continue so long as their respective insurers so permit.  Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section 20.7. Landlord and Tenant, upon obtaining the policies of insurance
required or permitted under this Lease, shall give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease.  If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then the party seeking such policy shall notify the other of such
conditions, and the party so notified shall have ten (10) days thereafter to
either (a) procure such insurance with companies reasonably satisfactory to the
other party or (b) agree to pay such additional premium. If the parties do not
accomplish either (a) or (b), then this Section 20.7 shall have no effect during
such time as such policies shall not be obtainable or the party in whose favor a
waiver of subrogation is desired refuses to pay the additional premium.  If such
policies shall at any time be unobtainable, but shall be subsequently
obtainable, then neither party shall be subsequently

11


--------------------------------------------------------------------------------




liable for a failure to obtain such insurance until a reasonable time after
notification thereof by the other party.  If the release of either Landlord or
Tenant, as set forth in the first sentence of this Section 20.7, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.

20.8.        Any costs incurred by Landlord pursuant to this Section 20 shall be
included as Insurance Costs payable by Tenant pursuant to this Lease.

21.           Damage or Destruction.

21.1.        In the event of a partial destruction of the Premises by fire or
other perils covered by extended coverage insurance not exceeding 50% of the
full insurable value thereof, and provided that the damage thereto is such that
the Premises may be repaired, reconstructed or restored within a period of 12
months from the date of the happening of such casualty.  Landlord shall commence
and proceed diligently with the work of repair, reconstruction and restoration
of the Premises, and this Lease shall continue in full force and effect.

21.2.        In the event of any damage to or destruction of the Premises other
than as described in Section 21.1, Landlord may elect to repair, reconstruct and
restore the Premises, in which case this Lease shall continue in full force and
effect.  If Landlord elects not to repair the Premises, then this Lease shall
terminate as of the date of such damage or destruction.

21.3.        Landlord shall give written notice to Tenant of its election not to
repair, reconstruct or restore the Premises within sixty (60) days following the
date of damage or destruction.

21.4.        Upon any termination of this Lease under any of the provisions of
this Section 21, the parties shall be released thereby without further
obligation to the other from the date possession of the Premises is surrendered
to the Landlord, except with regard to (a) items occurring prior to the damage
or destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.

21.5.        In the event of repair, reconstruction and restoration as provided
in this Section 21, all Rent to be paid by Tenant under this Lease shall be
abated proportionately based on the extent to which Tenant’s use of the Premises
is impaired during the period of such repair, reconstruction or restoration,
unless Landlord provides Tenant with other space during the period of repair
that, in Tenant’s reasonable opinion, is suitable for the temporary conduct of
Tenant’s business.

21.6.        Notwithstanding anything to the contrary contained in this Section
21, should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis; provided, however, that, if such Force Majeure event continues for more
than 120 days, Tenant shall have the right to terminate this Lease.  Tenant
shall be released from any obligations under this Lease (except with regard to
those provisions that, by their express terms, survive the expiration or earlier
termination hereof) if, on the date that is 12 months after the date of damage
or destruction, the repair, reconstruction or restoration required to be
performed by Landlord to provide Tenant use of the Premises is not then
Substantially Completed.

21.7.        If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repair, reconstruction or restoration only with regard to those portions of the
Premises that were originally provided at Landlord’s expense. The repair,
reconstruction or restoration of improvements not originally provided by
Landlord or at Landlord’s expense shall be the obligation of Tenant.  In the
event Tenant has elected to upgrade certain improvements from the Building
Standard, Landlord shall, upon the need for replacement due to an insured loss,
provide only the Building Standard, unless Tenant again elects to upgrade such
improvements and pay any incremental costs related thereto, except to the extent
that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repair, reconstruction and
restoration of the Premises.

12


--------------------------------------------------------------------------------




21.8.        Notwithstanding anything to the contrary contained in this Section
21, Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Section 21 occurs during the last eighteen (18) months of the Term or any
extension hereof, or to the extent that insurance proceeds are not available
therefore, unless such lack of availability is due to Landlord’s failure to
maintain insurance in accordance with this Lease.

21.9.        Landlord’s obligation, should it elect or be obligated to repair or
rebuild, shall be limited to the Premises; provided that Tenant shall, at its
expense, replace or fully repair all of Tenant’s personal property.  If the
Premises are to be repaired in accordance with the foregoing, Landlord shall
make available to Tenant any portion of insurance proceeds it receives that are
allocable to the alterations constructed by Tenant pursuant to this Lease,
provided Tenant is not then in default under this Lease.

22.           Eminent Domain.

22.1.        In the event the whole of the Premises, or such part thereof as
shall substantially interfere with the Tenant’s use and occupancy thereof, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking, Tenant or Landlord may terminate this Lease
effective as of the date possession is required to be surrendered to said
authority.

22.2.        In the event of a partial taking of the Premises, or of drives,
walkways or parking areas serving the Premises for any public or quasi-public
purpose by any lawful power or authority by exercise of right of appropriation,
condemnation, or eminent domain, or sold to prevent such taking, then, without
regard to whether any portion of the Premises occupied by Tenant was so taken,
Landlord may elect to terminate this Lease as of such taking if such taking is,
in Landlord’s reasonable opinion,  of a material nature such as to make it
uneconomical to continue use of the unappropriated portion for purposes of
renting office or laboratory space.

22.3.        Tenant shall be entitled to any award that is specifically awarded
as compensation for (a) the taking of Tenant’s personal property that was
installed at Tenant’s expense and (b) the costs of Tenant moving to a new
location.  Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.

22.4.        If, upon any taking of the nature described in this Section 22,
this Lease continues in effect, then Landlord shall promptly proceed to restore
the Premises to substantially their same condition prior to such partial
taking.  To the extent such restoration is feasible, as determined by Landlord
in its reasonable discretion, the Rent shall be decreased by a number, the
numerator of which is the rental value of the Premises prior to such taking, and
the denominator of which is the value of the Premises after such taking.

23.           Defaults and Remedies.

23.1.        Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain.  Such
costs include, but are not limited to, processing and accounting charges and
late charges that may be imposed on Landlord by the terms of any mortgage or
trust deed covering the Premises.  Therefore, if any installment of Rent due
from Tenant is not received by Landlord within five (5) days after the date such
payment is due, Tenant shall pay to Landlord an additional sum of five percent
(5%) of the overdue Rent as a late charge.  The parties agree that this late
charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant.  In addition to the late
charge, Rent not paid when due shall bear interest from the fifth (5th) day
after the date due until paid at the lesser of (a) twelve percent (12%) per
annum or (b) the maximum rate permitted by Applicable Laws.

23.2.        No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other

13


--------------------------------------------------------------------------------


remedy provided in this Lease or in equity or at law.  If a dispute shall arise
as to any amount or sum of money to be paid by Tenant to Landlord hereunder,
Tenant shall have the right to make payment “under protest,” such payment shall
not be regarded as a voluntary payment, and there shall survive the right on the
part of Tenant to institute suit for recovery of the payment paid under protest.

23.3.        If Tenant fails to pay any sum of money (other than Basic Annual
Rent or Rental Adjustments) required to be paid by it hereunder, or shall fail
to perform any other act on its part to be performed hereunder, Landlord may,
without waiving or releasing Tenant from any obligations of Tenant, but shall
not be obligated to, make such payment or perform such act; provided that such
failure by Tenant continues for 5 days after Landlord delivers notice to Tenant
demanding performance by Tenant; or that such failure by Tenant unreasonably
interfered with the efficient operation of the Premises, or resulted or could
have resulted in a violation of Applicable Laws or the cancellation of an
insurance policy maintained by Landlord. Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
thereon, from the date such sums were paid or incurred, at the annual rate equal
to twelve percent (12%) per annum or highest rate permitted by Applicable Laws,
whichever is less.

23.4.        The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:

(a)           The abandonment or vacation of the Premises by Tenant;

(b)           The failure by Tenant to make any payment of Rent, as and when
due, where such failure shall continue for a period of 5 days after written
notice thereof from Landlord to Tenant;

(c)           The failure by Tenant to observe or perform any obligation or
covenant contained herein (other than described in Subsections 23.4(a) and
23.4(b)) to be performed by Tenant, where such failure shall continue for a
period of 30 days after written notice thereof from Landlord to Tenant; provided
that, if the nature of Tenant’s default is such that it reasonably requires more
than 30 days to cure, Tenant shall not be deemed to be in default if Tenant
shall commence such cure within said 30-day period and thereafter diligently
prosecute the same to completion;

(d)           Tenant makes an assignment for the benefit of creditors;

(e)           A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant’s assets;

(f)            Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (the “Code”) or an order for relief is
entered against Tenant pursuant to a voluntary or involuntary proceeding
commenced under any chapter of the Code;

(g)           Any involuntary petition if filed against Tenant under any chapter
of the Code and is not dismissed within one hundred twenty (120) days;

(h)           Failure to deliver an estoppel certificate within 5 days of the
time period required in accordance with Section 28; or

(i)            Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.

(j)            Notices given under this Section 23.4 shall specify the alleged
default and shall demand that Tenant perform the provisions of this Lease or pay
the Rent that is in arrears, as the case may be, within the applicable period of
time, or quit the Premises.  No such notice shall be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice.

(k)           Notwithstanding any other provision in this Section 23.4, in the
event the occurrence of any of the events specified in subparagraphs (a) through
(j) above cause a

14


--------------------------------------------------------------------------------




condition that poses an imminent threat to the public health, safety or welfare,
the applicable cure periods set forth in such subparagraph shall not apply, and
the occurrence of such event shall immediately constitute a material “Default”
hereunder.

23.5.        In the event of a Default by Tenant, and at any time thereafter,
with or without notice or demand and without limiting Landlord in the exercise
of any right or remedy that Landlord may have, Landlord shall be entitled to
terminate Tenant’s right to possession of the Premises by any lawful means, in
which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord.  In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby.  In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including, without limitation:

(a)           The worth at the time of award of any unpaid Rent that had accrued
at the time of such termination; plus

(b)           The worth at the time of award of the amount by which the unpaid
Rent that would have accrued during the period commencing with termination of
the Lease and ending at the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

(c)           The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds that portion of
the loss of Landlord’s rental income from the Premises that Tenant proves to
Landlord’s reasonable satisfaction could have been reasonably avoided; plus

(d)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or that in the ordinary course of things would be likely to
result therefrom, including, without limitation, the cost of restoring the
Premises to the condition required under the terms of this Lease; plus

(e)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Applicable Laws.

As used in Subsections 23.5(a) and 23.5(b), “worth at the time of award” shall
be computed by allowing interest at the rate specified in Section 23.1. As used
in Subsection 23.5(c) above, the “worth at the time of the award” shall be
computed by taking the present value of such amount, using the discount rate of
the Federal Reserve Bank of San Francisco at the time of the award plus one (1)
percentage points.

23.6.        If Landlord does not elect to terminate this Lease as provided in
Section 23.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease.  At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

23.7.        In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name.  Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant.  The proceeds of any such reletting shall be applied as follows:

(a)           First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including, without limitation, storage
charges or brokerage commissions owing from Tenant to Landlord as the result of
such reletting;

(b)           Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;

15


--------------------------------------------------------------------------------




(c)           Third, to the payment of Rent and other charges due and unpaid
hereunder; and

(d)           Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease.

23.8.        All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative.  Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. 
No waiver of any default of Tenant hereunder shall be implied from any
acceptance by Landlord of any Rent or other payments due hereunder or any
omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect defaults
other than as specified in said waiver.

23.9.        Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.

23.10.      To the extent permitted by Applicable Laws, Tenant waives any and
all rights of redemption granted by or under any present or future Applicable
Laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

23.11.      Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event shall such failure to continue for more than thirty (30) days after
written notice from Tenant specifying the nature of Landlord’s failure;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.

23.12.      In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises or any portion thereof and to
any landlord of any lease of land upon or within which the Premises are located,
and shall offer such beneficiary, mortgagee or landlord a reasonable opportunity
to cure the default, including time to obtain possession of the Premises by
power of sale or a judicial action if such should prove necessary to effect a
cure; provided that Landlord shall promptly furnish to Tenant in writing, upon
written request by Tenant, the names and addresses of all such persons who are
to receive such notices.

24.           Assignment or Subletting.

24.1.        Except as hereinafter provided, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises or any part hereof (each, a “Transfer”), without Landlord’s
prior written consent, which consent Landlord may not unreasonably withhold or
delay; provided that, without the consent of Landlord, Tenant may assign this
Lease to a party that acquires substantially all the assets of or equity in
Tenant.

24.2.        In the event Tenant desires to effect a Transfer, then, at least
forty-five (45) but not more than ninety (90) days prior  to the date when
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall provide written notice to Landlord (the “Assignment
Notice”) containing information (including references) concerning the character
of the proposed transferee, assignee or sublessee; the Assignment Date; any
ownership or commercial relationship between Tenant and the proposed transferee,
assignee or sublessee; and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord shall
reasonably require. Tenant shall also tender to Landlord reasonable attorneys’
fees and other costs or overhead expenses incurred by Landlord in reviewing
Tenant’s request for such Transfer; provided that such costs and expenses shall
not exceed $2,000.00.

24.3.        Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to the financial strength of such
transferee, assignee or sublessee

16


--------------------------------------------------------------------------------




(notwithstanding Tenant remaining liable for Tenant’s performance), any change
in use that such transferee, assignee or sublessee proposes to make in the use
of the Premises.  In no event shall Landlord be deemed to be unreasonable for
declining to consent to a Transfer to a transferee, assignee or sublessee of
poor reputation, lacking financial qualifications, seeking a material change in
the Permitted Use, or jeopardizing directly or indirectly the status of Landlord
or any of Landlord’s affiliates as a Real Estate Investment Trust under the
Code.

24.4.        As conditions precedent to Tenant subleasing or transferring any
rights to the Premises, Landlord may require any or all of the following:

(a)           Tenant shall remain fully liable under this Lease during the
unexpired Term;

(b)           Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord respecting the relevant business experience and
financial responsibility and status of the proposed transferee, assignee or
sublessee;

(c)           Tenant shall reimburse Landlord for Landlord’s actual costs and
expenses, including, without limitation, reasonable attorneys’ fees, charges and
disbursements incurred in connection with the review, processing and
documentation of such request; provided that such costs and expenses shall not
exceed $2,000.00.

(d)           If Tenant’s transfer of rights or sharing of the Premises provides
for the receipt by, on behalf of or on account of Tenant of any consideration of
any kind whatsoever (including, without limitation, a premium rental for a
sublease or lump sum payment for an assignment, but excluding Tenant’s
reasonable costs in marketing and subleasing the Premises) in excess of the
rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after deductions for any
transaction costs incurred by Tenant, including marketing expenses, tenant
improvement allowances, alterations, cash concessions, brokerage commissions,
attorneys’ fees and free rent..  If said consideration consists of cash paid to
Tenant, payment to Landlord shall be made upon receipt by Tenant of such cash
payment;

(e)           The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;

(f)            Any such Transfer shall be effected on Landlord’s forms;

(g)           Tenant shall not then be in material default hereunder in any
respect;

(h)           Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, without Landlord’s written agreement to the same;

(i)            Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing the Transfer; and

(j)            A list of Hazardous Materials (as defined in Section 38.7 below),
certified by the proposed transferee, assignee or sublessee to be true and
correct, that the proposed transferee, assignee or sublessee intends to use or
store in the Premises.  Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 38.2.

24.5.        Any Transfer that is not in compliance with the provisions of this
Section 24 shall be void and shall, at the option of Landlord, terminate this
Lease.

17


--------------------------------------------------------------------------------




24.6.        The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this Lease
unless otherwise agreed in writing by Landlord.

24.7.        Notwithstanding any Transfer, Tenant shall remain fully and
primarily liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant, unless otherwise agreed in writing
by Landlord.  The acceptance of Rent or any other sum due hereunder, or the
acceptance of performance of any other term, covenant or condition thereof, from
any person or entity other than Tenant shall not be deemed a waiver of any of
the provisions of this Lease or a consent to any Transfer.

24.8.        If Tenant delivers to Landlord an Assignment Notice indicating a
desire to transfer this Lease to a proposed transferee, assignee or sublessee
other than as provided within Section 24.4, then Landlord shall have the option,
exercisable by giving notice to Tenant at any time within ten (10) days after
Landlord’s receipt of such Assignment Notice, to terminate this Lease as of the
date specified in the Assignment Notice as the Assignment Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof.  If Landlord exercises such option, then Tenant shall have
the right to withdraw such Assignment Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease.  In the event
Tenant withdraws the Assignment Notice as provided in this Section 24.8, this
Lease shall continue in full force and effect.  No failure of Landlord to
exercise its option to terminate this Lease shall be deemed to be Landlord’s
consent to a proposed Transfer.

24.9.        If Tenant sublets the Premises or any portion thereof, Tenant
hereby immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default by Tenant, Tenant shall have the right to collect
such rent.

25.           Attorneys’ Fees.  If either party commences an action against the
other party arising out of or in connection with this Lease, then the prevailing
party shall be entitled to have and recover from the non-prevailing party
reasonable attorneys’ fees, charges and disbursements and costs of suit.

26.           Bankruptcy.  In the event a debtor, trustee or debtor in
possession under the Code, or another person with similar rights, duties and
powers under any other Applicable Laws, proposes to cure any default under this
Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (a) a default shall be cured, (b) Landlord shall be
compensated for its damages arising from any breach of this Lease and (c) future
performance of Tenant’s obligations under this Lease shall occur, then such
adequate assurances shall include any or all of the following, as designated by
Landlord in its sole and absolute discretion:

26.1.        Those acts specified in the Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

26.2.        A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;

26.3.        A cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or

26.4.        The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.

27.           Definition of Landlord.  With regard to obligations imposed upon
Landlord pursuant to this Lease, the term “Landlord,” as used in this Lease,
shall refer only to Landlord or Landlord’s then-current successor-in-interest. 
In the event of any transfer, assignment or conveyance of Landlord’s interest in
this Lease or in Landlord’s fee title to or leasehold interest in the Property,

18


--------------------------------------------------------------------------------




as applicable, the Landlord herein named (and in case of any subsequent
transfers or conveyances, the subsequent Landlord) shall be automatically freed
and relieved, from and after the date of such transfer, assignment or
conveyance, from all liability for the performance of any covenants or
obligations contained in this Lease thereafter to be performed by Landlord and,
without further agreement, the transferee, assignee or conveyee of Landlord’s in
this Lease or in Landlord’s fee title to or leasehold interest in the Property,
as applicable, shall be deemed to have assumed and agreed to observe and perform
any and all covenants and obligations of Landlord hereunder during the tenure of
its interest in the Lease or the Property.  Landlord or any subsequent Landlord
may transfer its interest in the Premises or this Lease without Tenant’s
consent.

28.           Estoppel Certificate. Tenant shall, within ten (10) days of
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
E, or on any other form reasonably requested by a proposed Lender or purchaser,
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which rental
and other charges are paid in advance, if any, (b) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
such further information with respect to this Lease or the Premises as may be
requested thereon. Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part.  Tenant’s failure to deliver such statement within 5
days of the prescribed time shall, at Landlord’s option, constitute a Default
under this Lease, and, in any event, shall be binding upon Tenant that the Lease
is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

29.           Joint and Several Obligations. If more than one person or entity
executes this Lease as Tenant, then:

29.1.        Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and

29.2.        The term “Tenant” as used in this Lease shall mean and include each
of them, jointly and severally. The act of, notice from, notice to, refund to,
or signature of any one or more of them with respect to the tenancy under this
Lease, including, without limitation, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.

30.           Limitation of Landlord’s Liability.

30.1.        If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Premises, (b) rent or other income from such real property receivable by
Landlord or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Premises.

30.2.        If Landlord is a partnership or joint venture, then the partners of
such partnership shall not be personally liable for Landlord’s obligations under
this Lease, and no partner of Landlord shall be sued or named as a party in any
suit or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord, except as may
be necessary to secure jurisdiction of the corporation.  If Landlord is a
limited liability company, then the members of such limited liability company
shall not be personally liable for Landlord’s obligations under this Lease, and
no member of Landlord shall be sued or named as a party in any suit or action,
and service of process shall not be made against any member of Landlord

19


--------------------------------------------------------------------------------




except as may be necessary to secure jurisdiction of the limited liability
company.  No partner, shareholder, director, employee, member or agent of
Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee or agent of Landlord.

30.3.        Each of the covenants and agreements of this Section 30 shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.

31.           Premises Control by Landlord.

31.1.        Landlord reserves full control over the Premises to the extent not
inconsistent with Tenant’s enjoyment of the same as provided by this Lease. 
This reservation includes, without limitation, Landlord’s right to subdivide the
Property, convert the Building to condominium units, grant easements and
licenses to third parties, and maintain or establish ownership of the Building
separate from fee title to the Property.

31.2.        Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided by this Lease.

31.3.        Landlord may, at any and all reasonable times during non-business
hours (or during business hours if Tenant so requests), and upon twenty-four
(24) hours’ prior notice (provided that no time restrictions shall apply or
advance notice be required if an emergency necessitates immediate entry), enter
the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective purchasers
or tenants during the final year of the Term, (d) post notices of
nonresponsibility and (e) access the telephone equipment, electrical substation
and fire risers.  In connection with any such alteration, improvement or repair
as described in Section 17.4 above, Landlord may erect in the Premises
scaffolding and other structures reasonably required for the alteration,
improvement or repair work to be performed.  In no event shall Tenant’s Rent
abate as a result of Landlord’s activities pursuant to this Section 31.3;
provided, however, that all such activities shall be conducted in such a manner
so as to cause as little interference to Tenant as is reasonably possible, and
such activities shall not materially interfere with Tenant’s use and quiet
enjoyment of the Premises. Landlord shall at all times retain a key with which
to unlock all of the doors in the Premises.  If an emergency necessitates
immediate access to the Premises, Landlord may use whatever force is necessary
to enter the Premises, and any such entry to the Premises shall not constitute a
forcible or unlawful entry to the Premises, a detainer of the Premises, or an
eviction of Tenant from the Premises or any portion thereof.

32.           Quiet Enjoyment. So long as Tenant is not in default under this
Lease, Landlord or anyone acting through or under Landlord shall not disturb
Tenant’s occupancy of the Premises, except as permitted by this Lease.

33.           Subordination and Attornment.

33.1.        This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Premises or any portion thereof and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination.

33.2.        Notwithstanding the foregoing, Tenant shall execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. However, if
any such mortgagee, beneficiary or Landlord under lease wherein Landlord is
tenant so elects, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request.  If Tenant fails to execute any document required from Tenant under
this Section within ten (10) days after written request therefor, Tenant hereby
constitutes and appoints Landlord or its special attorney-in-fact to

20


--------------------------------------------------------------------------------




execute and deliver any such document or documents in the name of Tenant.  Such
power is coupled with an interest and is irrevocable.

33.3.        In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by the Landlord covering the Premises, the Tenant shall at the election of
the purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the Landlord under this
Lease.

33.4.        Notwithstanding anything to the contrary contained herein, so long
as Tenant is not in default under this Lease, its peaceful use and occupancy of
the Premises under this Lease shall not be impaired, restricted or terminated by
any mortgagee, grand lessor, beneficiary, or secured party.

34.           Surrender.

34.1.        No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder, unless such surrender is
accepted in writing by Landlord.

34.2.        The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises
or any portion thereof, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.

34.3.        The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Premises or any
portion thereof, or a mutual cancellation thereof or of Landlord’s interest
therein by Landlord and its lessor shall not effect a merger with Landlord’s fee
title or leasehold interest in the Premises and shall, at the option of the
successor to Landlord’s interest in the Premises or any portion thereof operate
as an assignment of this Lease.

35.           Waiver and Modification. No provision of this Lease may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant.  The waiver by Landlord of any breach by Tenant of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant or condition
herein contained.

36.           Waiver of Jury Trial and Counterclaims. The parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

37.           [Intentionally omitted]

38.           Hazardous Materials.

38.1.        Tenant shall not cause or permit any Hazardous Materials (as
hereinafter defined) to be brought upon, kept or used in or about the Premises
in violation of Applicable Laws by Tenant, its agents, employees, contractors or
invitees.  If Tenant breaches such obligation, or if the presence of Hazardous
Materials as a result of such a breach results in contamination of the Premises
or any adjacent property, or if contamination of the Premises or any adjacent
property by Hazardous Materials is caused by Tenant or its agents, contractors,
invitees or employees during the term of this Lease or any extension or renewal
hereof or holding over hereunder, then Tenant shall indemnify, save, defend and
hold Landlord, its agents and contractors harmless from and against any and all
claims, judgments, damages, penalties, fines, costs, liabilities and losses
(including, without limitation, diminution in value of the Premises or any
portion thereof; damages for the loss or restriction on use of rentable or
usable space or of any amenity of the Premises; damages arising from any adverse
impact on marketing of space in the Premises; and sums paid in settlement of
claims, attorneys’ fees, consultants’ fees and experts’ fees) that arise during
or after the Term as a result of such breach or contamination.  This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by

21


--------------------------------------------------------------------------------




any Governmental Authority because of Hazardous Materials present in the air,
soil or groundwater above, on or under the Premises.  Without limiting the
foregoing, if the presence of any Hazardous Materials in, on, under or about the
Premises or any adjacent property caused or permitted by Tenant results in any
contamination of the Premises or any adjacent property, then Tenant shall
promptly take all actions at its sole cost and expense as are necessary to
return the Premises and any adjacent property to their respective condition
existing prior to the time of such contamination; provided that Landlord’s
written approval of such action shall first be obtained, which approval Landlord
shall not unreasonably withhold or delay; and provided, further, that it shall
be reasonable for Landlord to withhold its consent if such actions could have a
material adverse long-term or short-term effect on the Premises.

38.2.        Landlord acknowledges that it is not the intent of this Section 38
to prohibit Tenant from operating its business as described in Section 2.8
above. Tenant may operate its business according to the custom of Tenant’s
industry so long as the use or presence of Hazardous Materials is strictly and
properly monitored according to Applicable Laws.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant has delivered to Landlord prior to the Term Commencement Date a
list identifying each type of Hazardous Material to be present on the Premises
and setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Material on the Premises (the
“Hazardous Materials List”). Tenant shall deliver to Landlord an updated
Hazardous Materials List: (a) upon any contamination of the Premises; or (b)
upon the request of Landlord, which Landlord shall not request more than once
per year. Tenant shall deliver to Landlord true and correct copies of the
following documents (hereinafter referred to as the “Documents”) relating to the
handling, storage, disposal and emission of Hazardous Materials prior to the
Term Commencement Date or, if unavailable at that time, concurrent with the
receipt from or submission to any Governmental Authority:  permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of Applicable Laws; plans relating to the installation of any storage tanks to
be installed in or under the Premises (provided that installation of
below-ground storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion); and all closure plans or any other documents
required by any and all Governmental Authorities for any storage tanks installed
in, on or under the Premises for the closure of any such storage tanks.  Tenant
shall not be required, however, to provide Landlord with any portion of the
Documents containing information of a proprietary nature that, in and of
themselves, do not contain a reference to any Hazardous Materials or activities
related to Hazardous Materials.

38.3.        Notwithstanding the provisions of Section 38.1 above, if (a) any
proposed transferee, assignee or sublessee of Tenant has been required by any
prior landlord, Lender or Governmental Authority to take remedial action in
connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (ii) any proposed transferee, assignee or sublessee is
subject to an enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee).

38.4.        At any time, and from time to time,  prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
to demonstrate that Hazardous Materials are present or that contamination has
occurred due to Tenant or Tenant’s agents, employees or invitees.  Tenant shall
pay all reasonable costs of such tests of the Premises.

38.5.        If underground or other storage tanks storing Hazardous Materials
are located on the Premises or are hereafter placed on the Premises by any
party, Tenant shall monitor the storage tanks, maintain appropriate records,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other steps necessary or required under the
Applicable Laws.

38.6.        Tenant’s obligations under this Section 38 shall survive the
expiration or earlier termination of the Lease.  During any period of time
needed by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any such Hazardous Materials, Tenant shall continue
to pay Rent in accordance with this Lease, which Rent shall be

22


--------------------------------------------------------------------------------




prorated daily, but only to the extent that the Premises are rendered
untenantable by such activity.

38.7.        As used herein, the term “Hazardous Material” means any hazardous
or toxic substance, material or waste that is or becomes regulated by any
Governmental Authority.

39.           [Intentionally omitted]

40.           Miscellaneous.

40.1.        This Lease shall be deemed and construed to be an “absolute net
lease” and, except as herein expressly provided, Landlord shall receive all
payments required to be made by Tenant free from all charges, assessments,
impositions, expenses and deductions of any and every kind or nature
whatsoever.  Landlord shall not be required to furnish any services or
facilities or to make any repairs, replacements or alterations of any kind in or
on the Premises except as specifically provided herein. Tenant shall receive all
invoices and bills relative to the Premises and, except as otherwise provided
herein, shall pay for all expenses directly to the person or company submitting
a bill without first having to forward payment for the expenses to Landlord.
Tenant shall at Tenant’s sole cost and expense be responsible for the management
of the Premises, shall maintain the landscaping and parking lot, and shall make
those additional repairs and alterations required of Tenant hereunder to
maintain the Premises in good order, condition and repair subject to the
conditions of the Premises as of the Term Commencement Date.

40.2.        Where applicable in this Lease, the singular includes the plural
and the masculine or neuter includes the masculine, feminine and neuter.  The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part hereof.

40.3.        Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4.        Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

40.5.        Each provision of this Lease performable by Tenant shall be deemed
both a covenant and a condition.

40.6.        Whenever consent or approval of either party is required, that
party shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.

40.7.        The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.

40.8.        Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.9.        Landlord may, but shall not be obligated to, record this Lease or a
short form memorandum hereof without Tenant’s consent.  Neither party shall
record this Lease.  Tenant shall be responsible for the cost of recording any
memorandum of this Lease, including any transfer or other taxes incurred in
connection with said recordation.

40.10.      The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

40.11.      Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees.

23


--------------------------------------------------------------------------------




Nothing in this Section 40.11 shall in any way alter the provisions of this
Lease restriciting assignment or subletting.

40.12.      Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) day after deposit with a
reputable nationwide overnight delivery service; and, if given by certified mail
(return receipt requested), shall be deemed delivered two (2) days after the
time the notifying party deposits the notice with the United States Postal
Service. Any notices given pursuant to this Lease shall be addressed to Tenant
at the Premises, or to Landlord or Tenant at the addresses shown in Sections
2.10 and 2.11, respectively. Either party may, by notice to the other given
pursuant to this Section, specify additional or different addresses for notice
purposes.

40.13.      This Lease shall be governed by, construed and enforced in
accordance with the laws of the State in which the Premises are located, without
regard to such State’s conflict of law principles.

40.14.      That individual or those individuals signing this Lease guarantee,
warrant and represent that said individual or individuals have the power,
authority and legal capacity to sign this Lease on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.

40.15.      If not publicly available, Tenant agrees that it shall promptly
furnish to Landlord, from time to time, upon Landlord’s written request, the
most recent audited year-end financial statements reflecting Tenant’s current
financial condition.  Tenant represents and warrants that all financial
statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects.

40.16.      This Lease may be executed in one or more counterparts, each of
which, when taken together, shall constitute one and the same document.

41.           Option to Extend Term. Tenant shall have the option (“Option”) to
extend the Term of this Lease upon the following terms and conditions:

41.1.        Tenant shall have two (2) consecutive options to extend the Term of
this Lease by five (5) years each (each, an “Extended Term”) on the same terms
and conditions as this Lease, except that the Monthly Base Rent payable under
this Lease shall be 95% of the Fair Market Rental Value. “Fair Market Rental
Value” shall mean the fair market value of laboratory/office space of similar
age and finish in the Longmont, Colorado market taking into account all relevant
factors, including without limitation, improvement allowances or rent
concessions granted in connection with such other leases, provided, however,
that in no event shall any leasehold improvement made by Tenant following the
Commencement Date ever be considered in any valuation of the fair market value
of the space.  The Basic Annual Rent of each Extended Term shall be subject to
an annual upward adjustment of two percent (2%) of the then-current Basic Annual
Rent.

41.2.        The Option is not assignable separate and apart from this Lease.

41.3.        The Option is conditional upon Tenant giving Landlord written
notice of its election to exercise the Option at least twelve (12) months prior
to the (i) expiration of the initial Term in the case of the first Extended
Term, or (ii) expiration of the first Extended Term in the case of the second
Extended Term.  If said notice is not delivered within said time period(s), the
Option shall terminate.

41.4.        Within thirty (30) days after receiving Tenant’s notice extending
the Term of this Lease pursuant to Section 41.3 above, Landlord shall provide
Tenant with Landlord’s good faith estimate of 95% of the Fair Market Rental
Value of the Premises for the Extended Term.  If Tenant is unwilling to accept
Landlord’s estimate of the Fair Market Rental Value as set forth in Landlord’s
notice referred to above, and the parties are unable to reach agreement thereon
within thirty (30) days after the delivery of such notice by Landlord, then
either party may obtain and

24


--------------------------------------------------------------------------------




deliver to the other party an independent appraisal of the Fair Market Rental
Value of the Premises within ten (10) days after the expiration of such thirty
(30) day period.  Within fifteen (15) days after receiving such party’s
appraisal, the responding party may elect to obtain at its own expense and
deliver to the initiating party a second independent appraisal of the Fair
Market Rental Value of the Premises.  If the second appraiser shall not have
been so appointed within such fifteen (15) day period, the Fair Market Rental
Value of the Premises shall be determined by the initiating party’s appraisal.
If the second appraiser shall have been so appointed, the two appraisers thus
appointed shall, within fifteen (15) days after the responding party’s notice of
appointment of the second appraiser, appoint a third appraiser.  If the two
initial appraisers are unable timely to agree on the third appraiser, then
either may, on behalf of both, request such appraiser by the Denver office of
JAMS Inc., or its successor, or, on its failure, refusal or inability to act, by
a court of competent jurisdiction.  Within fifteen (15) days after the
appointment of the third appraiser, the Fair Market Rental Value of the Premises
shall be the arithmetical average of the two appraisals closest in their
determination of fair market rental value which amount shall be binding upon the
parties.  All appraisers shall be qualified MAI appraisers who are independent
from the parties and have had at least ten (10) years commercial real estate
experience in the greater Denver area and significant experience dealing with
the laboratory space sub-market.  Each party shall pay the fees of its own
appraiser, and the fees of the third appraiser shall be shared equally by the
parties.

41.5.        Notwithstanding anything contained in this Section 41, Tenant shall
not have the right to exercise the Option:

(a)           During the time commencing from the date Landlord delivers to
Tenant a written notice that Tenant is in default under any provisions of this
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or

(b)           At any time after an event of Default as described in Section 23.4
of the Lease (provided, however, that, for purposes of this Subsection 41.5(b),
Landlord shall not be required to provide Tenant with notice of such Default)
and continuing until Tenant cures any such Default, if such Default is
susceptible to being cured; or

(c)           In the event that Tenant has defaulted in the performance of its
obligations under this Lease three (3) or more times and a service or late
charge has become payable under Section 23.1 for each of such defaults during
the twelve (12)-month period immediately prior to the date that Tenant intends
to exercise the Option, whether or not Tenant has cured such defaults.

41.6.        The period of time within which Tenant may exercise the Option
shall not be extended or enlarged by reason of Tenant’s inability to exercise
the Option because of the provisions of Section 41.4.

41.7.        All of Tenant’s rights under the provisions of the Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of an Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease three (3) or more times and a service or late charge under Section 23.1
has become payable for any such default during the immediately preceding
24-month period, whether or not Tenant has cured such defaults.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

25


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

LANDLORD:

 

 

 

 

 

BMR-Trade Centre Avenue LLC,
a Delaware limited liability company

 

 

 

By:

BioMed Realty, L.P.,
a Maryland limited partnership,
its Member

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

 

 

Array BioPharm Inc.,
a Delaware corporation

 

 

 

 

By:

 

 

Name:

Mike Carruthers

 

 

Title:

  CFO  

 

 

 

26


--------------------------------------------------------------------------------


EXHIBIT A

PREMISES

Lots 1 and 2, St. Vrain Centre Parcel F-Minor Subdivision “C”, the Plat of which
was recorded August 21, 1997 Reception No. 1724602 in Plan File P-40, F-3, No.
49, County of Boulder, State of Colorado.

1


--------------------------------------------------------------------------------


EXHIBIT B

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [       ], 2006, with reference to that certain Lease (the
“Lease”) dated as of [       ], 2006 by Array BioPharma Inc., a Delaware
corporation (“Tenant”), in favor of BMR-Trade Centre Avenue LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1.                                       Tenant accepted possession of the
Premises as-is on [       ], 20[  ].

2.                                       The Premises are in good order,
condition and repair except as described on Exhibit    of the Lease.

3.                                       The Tenant Improvements required to be
constructed by Landlord under the Lease have been substantially completed.

4.                                       All conditions of the Lease to be
performed by Landlord as a condition to the full effectiveness of the Lease have
been satisfied, and Landlord has fulfilled all of its duties in the nature of
inducements offered to Tenant to lease the Premises.

5.                                       The Term Commencement Date is
[       ], 2006, and, unless the Lease is terminated prior to the Term
Expiration Date pursuant to its terms, the Lease Expiration Date shall be
[       ], 2016.

6.                                       Tenant commenced occupancy of the
Premises under this Lease for the Permitted Use on [       ], 20[  ].

7.                                       The Lease is in full force and effect,
and the same represents the entire agreement between Landlord and Tenant
concerning the Premises[, except [       ]].

8.                                       Tenant has no existing defenses against
the enforcement of the Lease by Landlord, and there exist no offsets or credits
against Rent owed or to be owed by Tenant.

9.                                       The obligation to pay Rent is presently
in effect and all Rent obligations on the part of Tenant under the Lease
commenced to accrue on [       ], 20[  ].

10.                                 The undersigned Tenant has not made any
prior assignment, transfer, hypothecation or pledge of the Lease or of the rents
thereunder or sublease of the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

1


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment of Term
Commencement Date and Term Expiration Date as of [            ], 2016.

TENANT:

 

ARRAY BIOPHARMA INC,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT C

TENANT’S PERSONAL PROPERTY

Tenant’s Personal Property includes all non-attached furniture, fixtures and
equipment.  In addition, for purposes of this Lease, “Tenant Personal Property”
shall also include attached trade fixtures, equipment and improvements installed
by Tenant prior to the Effective Date (the “Additional Tenant Property”). The
Additional Tenant Property shall be transferred to and owned by Landlord at the
end of the Lease Term.


--------------------------------------------------------------------------------




EXHIBIT D

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1.                                       Except as specifically provided in the
Lease to which these Rules and Regulations are attached, no sign, placard,
picture, advertisement, name or notice shall be installed or displayed on any
part of the outside of the Premises or the Building without Landlord’s prior
written consent. Landlord shall have the right to remove, at Tenant’s sole cost
and expense and without notice, any sign installed or displayed in violation of
this rule.

2.                                       Tenant shall not obstruct any sidewalks
or entrances to the Building, or any halls, passages, exits, entrances or
stairways within the Premises, in any case that are required to be kept clear
for health and safety reasons.

3.                                       No deliveries shall be made that impede
or interfere with operation of the Premises.

4.                                       Tenant shall not place a load upon any
floor of the Premises that exceeds the load per square foot that (a) such floor
was designed to carry or (b) that is allowed by Applicable Laws.

5.                                       Tenant shall not install any radio,
television or other antenna, cell or other communications equipment, or any
other devices on the roof or exterior walls of the Premises except to the extent
shown on approved Tenant Improvements plans.  Tenant shall not interfere with
radio, television or other communications from or in the Premises or elsewhere.

6.                                       Canvassing, peddling, soliciting and
distributing handbills or any other written material within, on or around the
Premises are prohibited, and Tenant shall cooperate to prevent such activities.

7.                                       Tenant shall store all of its trash,
garbage and Hazardous Materials within its Premises or in designated receptacles
outside of the Premises.  Tenant shall not place in any such receptacle any
material that cannot be disposed of in the ordinary and customary manner of
trash, garbage and Hazardous Materials disposal.

8.                                       The Premises shall not be used for any
improper or illegal purpose.

9.                                       Tenant shall not, without Landlord’s
prior written consent, use the name of the Premises, if any, in connection with
or in promoting or advertising Tenant’s business except as Tenant’s address.

10.                                 Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any Governmental Authority.

11.                                 Tenant assumes any and all responsibility
for protecting the Premises from theft, robbery and pilferage, which
responsibility includes keeping doors locked and other means of entry to the
Premises closed.

12.                                 Landlord may waive any one or more of these
Rules and Regulations for the benefit of Tenant, but no such waiver by Landlord
shall prevent Landlord from thereafter enforcing any such Rules and Regulations
against Tenant.

13.                                 These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the terms covenants, agreements and conditions of the Lease.

14.                                 Landlord reserves the right to make such
other and reasonable rules and regulations as, in its judgment, may from time to
time be needed for safety and security, the care and cleanliness of the
Premises, or the preservation of good order therein; provided, however, that
Landlord shall provide written notice to Tenant of such rules and regulations
prior to them taking effect and these Rules and Regulations shall not materially
interfere with Tenant’s use and quiet enjoyment


--------------------------------------------------------------------------------




of the Premises.  Tenant agrees to abide by these Rules and Regulations and any
additional rules and regulations issued or adopted by Landlord.

15.                                 Tenant shall be responsible for the
observance of these Rules and Regulations by Tenant’s employees, agents,
clients, customers, invitees and guests.


--------------------------------------------------------------------------------




EXHIBIT E

FORM OF ESTOPPEL CERTIFICATE

To:                            BMR-Trade Centre Avenue LLC
17140 Bernardo Center Drive, Suite 222
San Diego, CA 92128
Attention: General Counsel

BioMed Realty, L.P.
c/o BioMed Realty Trust, Inc.
17140 Bernardo Center Drive, Suite 222
San Diego, CA 92128

Re:                               2600-2620 Trade Centre Avenue (the “Premises”)
at 2600-2620 Trade Centre Avenue, Longmont, Colorado (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1.                                       Tenant is a tenant at the Property
under a lease (the “Lease”) for the Premises dated as of [       ], 20[  ]. The
Lease has not been cancelled, modified, assigned, extended or amended [except as
follows: [       ]], and there are no other agreements, written or oral,
affecting or relating to Tenant’s lease of the Premises or any other space at
the Property.  The lease term expires on [       ], 20[  ].

2.                                       Tenant took possession of the Premises,
currently consisting of [       ] square feet, on [       ], 20[  ], and
commenced to pay rent on [       ], 20[  ].  Tenant has full possession of the
Premises, has not assigned the Lease or sublet any part of the Premises, and
does not hold the Premises under an assignment or sublease[, except as follows: 
[       ]].

3.                                       All base rent, rent escalations and
additional rent under the Lease have been paid through [       ], 20[  ]. There
is no prepaid rent[, except $[       ]][, and the amount of security deposit is
$[       ] [in cash][in the form of a letter of credit]].  Tenant currently has
no right to any future rent abatement under the Lease.

4.                                       Base rent is currently payable in the
amount of $[       ] per month.

5.                                       Tenant is currently paying estimated
payments of additional rent of $[       ] per month on account of real estate
taxes, insurance, management fees and common area maintenance expenses.

6.                                       All work to be performed for Tenant
under the Lease has been performed as required under the Lease and has been
accepted by Tenant[, except [       ]], and all allowances to be paid to Tenant,
including allowances for tenant improvements, moving expenses or other items,
have been paid.

7.                                       The Lease is in full force and effect,
free from default and free from any event that could become a default under the
Lease, and Tenant has no claims against the landlord or offsets or defenses
against rent, and there are no disputes with the landlord. Tenant has received
no notice of prior sale, transfer, assignment, hypothecation or pledge of the
Lease or of the rents payable thereunder[, except [       ]].

8.                                       [Tenant has the following expansion
rights or options for the Property: [       ].][Tenant has no rights or options
to purchase the Property.]

9.                                       To Tenant’s knowledge, no hazardous
wastes have been generated, treated, stored or disposed of by or on behalf of
the Tenant in, on or around the Premises in violation of any environmental laws.

10.                                 The undersigned has executed this Estoppel
Certificate with the knowledge and understanding that BMR-Trade Centre Avenue
LLC or its assignee is acquiring the Property in reliance on this certificate
and that the undersigned shall be bound by this certificate.  The statements
contained herein may be relied upon by BMR-Trade Centre Avenue LLC, BioMed


--------------------------------------------------------------------------------




Realty, L.P., BioMed Realty Trust, Inc., and any mortgagee of the Property and
their respective successors and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [    ] day of [       ], 20[  ].

[       ],

a [       ]

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT F

NONFUNCTIONAL EQUIPMENT

NONE.

F-1


--------------------------------------------------------------------------------